NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2009-3072

                                WILLIAM D. DELOACH,

                                                              Petitioner,

                                            v.

                         DEPARTMENT OF THE AIR FORCE,

                                                              Respondent.


      Robert E. Bergman, Law Office of Robert E. Bergman, of Warner Robins,
Georgia, argued for petitioner.

       John J. Todor, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, argued for respondent. With him on
the brief were Michael F. Hertz, Acting Assistant Attorney General, Jeanne E. Davidson,
Director, and Kirk T. Manhardt, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-3072


                              WILLIAM D. DELOACH,

                                                          Petitioner,

                                         v.


                       DEPARTMENT OF THE AIR FORCE,

                                                          Respondent.




                                  Judgment


ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           AT0752070675-B-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (SCHALL, PLAGER and MOORE, Circuit Judges.)

                         AFFIRMED. See Fed. Cir. R. 36.



                                         ENTERED BY ORDER OF THE COURT




DATED August 11, 2009                     /s/ Jan Horbaly
                                         Jan Horbaly, Clerk